Exhibit 10.1

 



[image_001.jpg]

WAREHOUSE LEASE Lease. This Lease Agreement (this ·Lease) 1s made etfect1ve as
10119/2020 . by and between FOCUS UNIVERSAL INC . ( Landlord") and A&.D
ELECTRONICS LLC ("Tenant") 2. Premises. Landlord. 111 cons1dera11on of the lease
payments provided 1n lh1s Lease leases to Tenanl 3,000 S OF T warehouse plus one
office space (the 'Premises") located at 2311 E LOCUST CT. ONTARIO CA 91761 . 3.
Deposit. Tenant hereby delivers to Landlord a check In the amount of S4.800 00
("Deposit") 4. Agreed Lease Terms. 4 1 Term of Lease. The terrn of the lease
shall be ೦ months and shall begin 011 December 1 2020 and op t ion to extend 10
12 months 4 2 Rent. ( a ) The monthly Base Rent shall initially be $ ೦ and shall
he adJuStec:I as follows P a y tw o months secu r ity deoos,t S4 800 00plus one
mon th r ent S2 400 for the amount of 57 200 00 111 full o n 121112020 Base Rent
s11a11 be payable. 111 advance. 011 theJ_day of each month. (bi 4 3 4 . 4 4.5
4.6 On execution of !ease. Tenant shall pay to Landlord S ೦ represenllng monthly
Base Rent for eac n montlJ Security Deposit. The Security Deposit shall be 1n
the amount of S4.800 00 Tot a l mo nie s dt1e u pon executio n of I.ease ( s
ecurity deposit p l us a d ya n ce reno· $7 20 0 00 Agreed Use The Premises
shall be used only for 3.000 S OFT warehou s e otus one office space Possession.
If Te11anl 1s not already 111 possession Landlord shall deliver the Premises on
12/112020 Proportion and Share of Expenses. If the Premises are pan of a larger
bu1ld1ng or a complex of butldings Tenant shall pay its pr opon1onate share of
the operating expens e s . ,t any. of the propeny of which the Premises are a
part. 1nclud1ng b u t not hm1ted to real property taxes. insurance maintenance
and security costs Rental will include all utility and internet 5 . Additional
Lease Terms . In adclrt 1 on to the Agreed Terms descnbea 1 n paragraph 4 the
Lease wh,ch ,s to be ultimately executed bythe pan,es shall contain the prov 1 s
1 ons ot the most recent ed 1 t 1 on ot the lndustnal/Commerc 1 al Single Tenant
. Net tndustnal/Com m erc 1 al Single Tenant· Gross . tndustnal/Commerc 1 al
Multi - Tenant· Net . __ lndu strial/Co mm eraal Mul! 1 - Tenant - Gross .
Multi· Tenant Office· Net . Multi Tenant Office - Gross . Retail Mult, . Te 11
ant Net . L Ot 11 er (specify) Comme n cem ent da t e throug h December 1 . 2
0201111 ough N ovemt>er 30 2021 • Monthly rent S 2 . 400 00 ( 50 . 60 /SOFTl .
Rental price 1 sgo,ng to 1 ncryasr . S 0 . 02 /SQFT after each anniversary PAGE
1 OF 3 INITIALS Q INITIALS

 

 

[image_002.jpg]

The Pan1es agree to act reasonably and exped1t1ously with regard to the
nego11at1on and draltong ol the lease agreement II Agreement cannot bo roached
w1th1n hlteen days from the date ot the exec:utoon of 1h1s Agreement. then (a \
landlord ano Tenant shall mmedia r el y appoint a mu t ually acceptable attorney
or broker 10 es t ablish l he terms ot the lease agreement w1 1 h1n the next ten
days Any assoc,ated cosl:; will be split equally between the Parties. lbJ Both
Landlord and Tenant shall o.?ach i mmediatel y subr r 1 1 1n w1111ng. a d1af1 ol
the lease agreement which they propose 10 art:i:trate 1n accordance with the
following provisions Iii W1th1n hve days t hereafter, Landlord and Tenant shall
each select an Attorney or _x landlord (" Co ns ultant' check one \ of thn,r -
:ho,ce to ;ir.t as an arb<trator The two arbitrators so appo i nted shall
1m111ed1ately selt:Ct a ll11rd mutudlly acceptable Consultant to acl as a
thirdarbnrator. ( 11 ) The three arb 11 ra 1 ors shallw, 1 h,n ten daysot
theappo 1 n 1 men 1 of t h e t hird arbitrator reach a oec1s1on as 10 what terms
to insert in the ltnal tease agreeMen1 , and whether draft lease ..greement
subm11ted by Landlord or Tenant 1s the closest thereto. The decision of a
maionly of the arbitrators shall be binding on the Parties 111 It either of the
Panies fails to appoint an : irb 111 a t or w 1 th 1 n tho spect 11 od hve days
the arbitrator timely appointed by one of them shall reach a dec 1 s,on on his
or her own . and sa,d decision shall be b 1 nd 1 ng on t he Parties ( iv) The
entue cost of such nrb 1 t 1 a 1 ,on shall be pa,d by tho party whose draft
tease agreement 1 s dete rm ined 10 be the one that 1 s NOT the closest lo the l
1 nal lease> 1 greomen 1 dcc 1 ecd on by the arb 111 ators 6 . Dangero u s Mat
erials . Tenant shall not keep or have on the rem,sc any ar11clo or thing of a
dangerous. flammable, or uxplos,ve character that m 1 gh 1 substantially incre a
se the Clanger ol liro on t he P,om,ses or that might be considered hazardous by
a responsible i nsurance company . unless the nor wnllen c onsent o' L .. 111
dlord 1 s obta 111 ed and proof of adequate insurance protection 1 s providedby
Tenant to Landlord 7 . Mechani c s Li ens . Neither Tenant nor anyone clair 111
g through the Tenant shall have the ught to t,te mechanics l • en ,, or any
other kind ol hen on the Premises and the filing ol this Lease cons 111 utes
notices that such l,ens are 1 nvahd Further Tenan t agrees to ( 1 / give actual
advance not,ce to any contrac t ors . subcon 1 rac 1 ors o r suppliers ot goods
labor . 01 services that such hens will not be vahd . and (? , take whatcNer
ackl'l 1 on ; rl i,tops that are necessa,y 1 n order 10 keep the prc , f"' 1 ses
free of all hens resulting from construc 11 on done by or for the Tenant 8 .
Subord i nation of l ease . This Lease 1s subordinate to any mongagc. that now
exists or may be given late, by Landlotd. with respect to the Prcm,sc& , Dtl
PAGE 2 OF J INITIALS INITIALS

 

 

[image_003.jpg]

9. Assignebility Subletting. Tenan1 may nol assign or sublease any 1n1e1e;.1 111
lhe Premises. nor assign mongage or pledge this Lease. w,1hout the prior wrnten
consent of landlord. wh•ch shall not be mreasonably w1lhheld 1 0 . 11. Governing
Law. This Lease shall be construed 111 accordance with the laws of lhe Stale of
Calllorn1a Entire Agreement/Amendment. This Lease contains the entire agreement
of the parties and there are no other promises . cond 111 ons . understandings
or other agreements . whether oral or wrrtten . relating 10 1 he sub 1 oct manor
of this Lease This Lease may be mod 1 f,ed or c 1 mended rn writing . ,f the wr
111 ng 1 s signed by the pany obligated under the amendment . 12. Severabillt y
. II any po1!1on ol 1h1s Lease shall be held ro be 1nval1cl or unentorcuable tor
any reason. the remain ng prov,s,ons shall cont,n ; ,e 10 be valid and
enforceable . If a court hnds 1 ha 1 any prov 1 s 1 on of this Leaso 1 s invalid
or unenforce :: 1 ble . but thal by hm 11 ,ng such prov 1 s, 011 1 ! wo . Jld
become vallo and enlo,ceable . th ೦ n such prov,s,on shall be deemed to be
written . construed . ana enforced as so l 1 m 1 ted 13. Waiver . The failure of
either pany 10 enlorce any provis,ons of this Lease shall not be construed as a
waiver or 1 , 11111 a 1 ,on of 1 h 111 party's ngh 1 10 subsequently enforce and
compel strict com p liance wi 1 h every prov,s,on ot 1 h 1 s Leaso 14. B inding
Effect . The provisions ot rh,s LeasP . shall be b 1 nd 1 ng upon and inure 10
the benefit of bo 1 h parties :: 1 nd lheu respec 11 ve legal r, 3 preson 1 a 11
ves . successors and assigns L andlord: FOCUS UNIVERSAL INC. Tenant: _..:::, A
....&O<O..,,E.,, L c,: E .,.C.,_ T :..,. RO =.,. N ,.,. 1C "'S:.., L :.:, L ,.,.
C :...... --- ------ By : ' † ...,.. ::) - + - ' - Y '""' ೦ - " - ' -- " - "" -
- k V N ame Printed: - = e ೦ * , ೦ - ' ೦ A - ) {' _ f _ ೦ W fJ ೦ -- By: ೦ ೦ ೦
Name Printed: ._j[SHtJ ೦ A/:J..tJ Email: Date: _ L ೦ - / ' J .:.... . - f ೦
Title: Phone: ೦ o 62 - 6 - 2 7 7 - . - - Stk) k';(l - /tf' ..rO@ .. I r,2r
cW1u1· ೦ - ೦ \ r' r Date:_ ' LO I ..2,.C I W. ೦ - - PAGE 3 OF 3 INITIALS I N I T
IALS

 

 